﻿It is most gratifying to me and to my delegation that the stewardship of this forty-fourth session of the General Assembly has been entrusted to a seasoned diplomat intimately associated with the United Nations who is also an eminent representative of Nigeria, a country with which Indonesia has always enjoyed close, fraternal relations. The unanimous election of Ambassador Garba to this high office is both a tribute to his personal accomplishments and a reflection of the high esteem in which his great country is held within the international community. Our confidence in his abilities has long been established by his leadership of the Special Committee against Apartheid, where as its Chairman he has tirelessly devoted himself to carrying out its mandate. I take this opportunity to convey our warm congratulations to him and to pledge my delegation's full co-operation in the discharge of his responsibilities.
I also wish to express  he deep appreciation and gratitude of my Government to his predecessor, His Excellency Mr. Dante Caputo, for the dignified and skilful manner in which he directed the work of the forty-third session of the General Assembly.
At a moment when we are about to enter the last decade of the twentieth century, we are all very conscious that we are again facing a crucial turn in world developments. The global political climate is changing and we are witnessing a transition towards new patterns in international relationships portending greater opportunities as well as greater challenges in mankind's constant search for a better and more peaceful world.
A growing disposition towards conciliation and mutual accommodation among States, especially between the major Powers, has led to a visible easing of international tensions and to more vigorous efforts in resolving regional conflicts through dialogue and negotiations. New ideas and new concepts, born out of deeper understanding and awareness, are emerging and offering fresh perspectives on the solution of old as well as new problems, such as the prevention of nuclear war, pervasive inequality in inter-State relations, the destruction of the environment, the menace of international terrorism and the evil of drug abuse and trafficking. At the same time, some fundamental trends are asserting themselves on the international economic scene, further propelling the progressive integration of the world economy„
While these developments are surely to be welcomed as hopeful auguries for greater global peace and generalized prosperity, we cannot be oblivious of the fact that the international situation is still plagued by unresolved tensions and contention, wanton violence and persistent insecurity. Moreover, the world economy remains caught in prolonged disarray, and relations between developed and developing countries continue to be afflicted by severe imbalances and inequities. Indeed, while it can be said that the political East-West relations have improved, the asymmetries and disparities in the North-South equation have, in fact, been aggravated.
If the current detente is to lead to stable peace and balanced progress for all, it has to become wide: in geographical scope and more comprehensive in substantive content. Global harmony cannot be obtained without also eradicating world-wide poverty and injustice, deprivation and disease. Today, international security should be defined as much in economic as in military terms and take into account such non-military threats to security as sharply reduced prospects for economic growth and social advancement, large-scale unemployment, resource scarcity and severe environmental degradation.
Neither can our world become a safer place as long as international security remains precariously premised on such dated doctrines as mutual deterrence and nuclear superiority. Following the ratification of the landmark Treaty between the United States and the USSR on the Elimination of Their Intermediate-Range and Shorter-Range Missiles - the INF Treaty - momentum in the negotiations on strategic and space arms was disappointedly slow to develop. We therefore welcome the recent breakthrough achieved on this score and on some aspects of a chemical weapons ban. None the less, the arms race, especially in its qualitative aspects, is still far from abating and weapons of increasing sophistication and destructive potential continue to be added to the arsenals of the major military Powers. Consequently. the world's human, technological and material resources are being siphoned away from development purposes, resulting paradoxically in greater overall insecurity at ever increasing cost.
It is obvious that common security requires a comprehensive approach to disarmament, pursued through sustained, time-bound negotiations and on the basis of the collective responsibility of all nations. Extending the scope of the 1963 partial test-ban Treaty to encompass underground nuclear tests, ending the Production of fissionable materials, concluding a comprehensive convention on the total prohibition and destruction of chemical weapons and preventing the expansion of the arms race into outer space must remain the priority items on our global disarmament agenda. These should necessarily be accompanied by other concrete measures of disarmament, inter alia, the abolition of all other weapons of mass destruction, balanced reactions in conventional arms and naval arms limitation and disarmament. Additional resources released as a result of disarmament should then

For more than a year a fragile cease-fire has held and stopped the fighting between Iran and Iraq. But continuing differences in interpreting the implementation of Security Council resolution 598 ,(1987) have so far blocked further progress towards an overall resolution of the conflict. We remain hopeful that the direct talks between the two sides, under the auspices of the Secretary-General, win finally yield a just and honourable peace.
With the start of the implantation of the United Nations plan for Namibian independence, one of the longest and most aggravating chapters in the annals of decolonisation is drawing to a close. The imminent accession of Namibia to self-determination and independence represents the crowning victory of the national liberation struggle waged by the Namibian people under the leadership of the South West Africa People's Organization (SWAEO) fills us with deep satisfaction. However, we are thoroughly disturbed at South Africa's pernicious reluctance to comply with some key aspects of the plan as contained in Security Council resolution 43 5 (1978) and re-emphasized in its resolutions 632 (1989) and 640 (1989). Utmost vigilance should therefore be maintained to ensure that the plan is being implemented in its original and definitive form and that conditions for free and fair elections are indeed achieved. Indonesia deems it a privilege to be able to contribute actively to this goal through the participation of its police contingent in the framework of the United Nations Transition Assistance Group (UNTAG).
Notwithstanding the progress made on Namibia, Africa's struggle to liberate itself from colonial domination and racist oppression cannot be considered over as long as the people of South Africa are still subjected to the universally condemned system of apartheid. It must remain the unremitting concern of civilized humanity to eradicate one of the most demeaning forms of human degradation which apartheid represents. Indonesia is fully committed to the dismantling of institutionalised racism in South Africa so that in its place a non-racial and democratic society can be built.
In the search for a solution to the Cyprus question, we were encouraged by the resumption of direct dialogue between the leaders of the Greek Cypriot and Turkish Cypriot communities. But it is to be regretted that the sustained efforts needed to arrive at an overall and equitable settlement continue to be hampered by persistent divergences of view and clouded by mutual distrust.
We are heartened by the efforts of the Secretary-General to try to bring peace and reconciliation to other strife-torn regions, such as Central America and Western Sahara. The international community should continue rendering its active support to these efforts, thus reflecting our renewed commitment to multilateralism and to the strengthening and revitalization of the role of the United Nations as the indispensable and universal forum and instrument to that end.
The Arab-Israeli conflict, with the struggle of the Palestinian people for justice and independence at its core, has rightly been an issue of central concern to the United Nations and to the entire international community. Over the past year, developments of far-reaching consequence have taken place, in Palestine itself and on the international diplomatic front.
Having withstood the merciless assaults by the Zionist regime to suppress it, the intifidah has conclusively demonstrated that the aspirations of the Palestine nation, and especially of its heroic youth in the occupied territories, to regain their inalienable national rights can no longer be denied. That fact and the bold peace initiative launched by the Palestine National Council last year, proclaiming the independent State of Palestine on Palestinian soil and indicating preparedness to pursue a comprehensive political settlement based on all relevant United Nations resolutions, including General Assembly resolution 181 (II) and Security Council resolutions 242 (1967) and 338 (1973), have introduced an entirely new dimension into the Arab-Israeli conflict. It is truly deplorable therefore that, despite these developments and the far-sighted follow-up actions undertaken by the Palestinian leadership, the road to the international peace conference on the Middle East remains blocked by the intransigence and sterility of the Israeli response.
My Government believes that the unprecedented opportunities that are opening up at this stage should not be wasted. It is now more urgent than ever before to press ahead towards the convening of the International Peace Conference as the only effective framework for negotiations on all the essential elements of a just solution. Israel should be made to realize that durable peace and a viable guarantee of its own security can be obtained only through a comprehensively negotiated and equitably conceived political solution. We also strongly urge Israel's supporters to recognize the new realities of the present situation and to evince greater vision and foresight in their policies by co-operating with the Secretary-General in his endeavours to expedite the peace process. Indonesia reaffirms its unwavering commitment to extending all possible support to the Palestinian people, under the leadership of the Palestine Liberation Organization (PI0), in the realization of their sacred cause - the early exercise of their sovereignty in the newly proclaimed independent Palestinian State.
Indonesia is also deeply distressed over the continuing tragedy in Lebanon and the grievous loss of lives and material destruction resulting from the resurgence of sectarian and factional strife. We therefore fully support the Tripartite Committee of Arab Heads of State in their efforts to stop the violence, and we commend it for having achieved a cease-fire as a first step. But, lest we forget, let me say that the arduous task of restoring national harmony and of economic reconstruction in the country is being blatantly undermined by Israel's illegal occupation of Lebanese territory. Hence, Indonesia reiterates its full solidarity with Lebanon in that country's legitimate demand for the immediate and unconditional withdrawal of all Israeli occupation forces.
For the past two decades Cambodia has been the scene of unending war, and its tribulations a source of continuing tension and division in South-East Asia. But since last year efforts to put an end to the protracted conflict in Cambodia and to the unspeakable suffering inflicted upon its people have moved into a more concrete and hopeful stage. The Jakarta Informal Meeting, which brought together all parties directly involved in the conflict, as well as other concerned countries of the region, provided a first opportunity to start an intensive dialogue aimed at clearing the way towards a comprehensive, just and durable settlement. However preliminary in nature, the two sessions of the Jakarta Informal Meeting, held in July last year and in February this year, did succeed in reaching common  understandings as regards the objectives, the overall framework and the major component elements of such a political settlement.
Since then, a series of meetings, between the Cambodian parties themselves, as well as between other concerned countries, including the major Powers, have accelerated the pace of the negotiating process. A further impetus was injected by Viet Nam's announcement of its intention to withdraw its forces from Cambodia by the end of September 1989. That withdrawal has now taken place. While it is to be welcomed, we cannot fail to note that it did not proceed within the framework of, and in conjunction with, all the other key elements of a comprehensive settlement - an objective that we have jointly pursued from the outset.
With a view to enlarging upon the framework and the progress already achieved through the regional Jakarta Informal Meeting process, the International Conference on Cambodia was convened in Paris from 30 July to 30 August this year, at the initiative of France, and France and Indonesia served as co-Chairmen. Although at that Conference further progress was made in elaborating the detailed aspects of various elements of a comprehensive solution, it did not prove possible to get agreement on some issues of crucial importance to the total package - for example, on the essence of an interim administering authority; on the auspices under which an international control mechanism would operate; on the modalities of a cease-fire. Regrettably, the necessary conditions and political determination of the parties concerned appear still to be insufficient. It was therefore decided to suspend the Conference and to reconvene when conditions are more conducive to doing so. In the meantime, France and Indonesia, as co-Chairmen of the Conference, have been given a broad mandate to continue consulting all parties concerned, with a view to facilitating a comprehensive settlement, including the reconvening of the Conference and of the working committees, as appropriate.
At this decisive stage, we urge all sides to exercise restraint and not to allow a recurrence of large-scale fighting to deal a set-back to the peace process. Indonesia remains convinced that a viable solution to the Cambodian conflict can be attained only through political means - not by force of arms - and that, to be durable and just, such a solution must be comprehensive in nature. Indeed, from the outset that has been one of the basic, common understandings agreed upon by all participants in the Jakarta Informal Meeting. Indonesia, for its part, will continue to exert all endeavours to contribute to the restoration of a just peace in Cambodia.
We are encouraged by the positive measures being pursued to determine the future political status of New Caledonia. The maintenance of dialogue, in a spirit of harmony, among the various factions would facilitate the peaceful progress of the Territory towards self-determination and independence, in accordance with the aspirations of the indigenous population, while taking into account the legitimate interests of all the inhabitants.
The situation in the Korean peninsula, which is a source of recurrent tensions in East Asia, calls for intensified efforts by both the North and the South to initiate a process of national reconciliation. We hope that the talks to resolve outstanding issues will be resumed soon, leading to the fulfilment of the parties* shared aspiration for peaceful reunification.
In South America, the agreement reached between Argentina and the United Kingdom to start negotiations on measures aimed at normalizing their relations augurs well for a peaceful and definitive settlement of the question of sovereignty over the Malvinas Islands.
Change is pervading the international economic landscape also, with trends of far-reaching implications gaining increasing prominence. As in the political realm, these changes and trends contain new opportunities as well as new challenges. But, in contrast to the aura of detente in political relations, acute disparities and uncertainties still characterize the global economic situation.
The rapid advances in science and technology that are drastically altering the patterns of production, consumption and international economic and financial interchange offer new possibilities for more generalized prosperity among nations in an increasingly integrated global economy. Yet at the same time they may well have a negative impact on the position of the developing countries in terms of comparative advantage, terms of trade, and the international division of labour. New poles of economic dynamism and power have emerged, but this is being accompanied by the creation of powerful economic blocs among developed countries. What is most disturbing is that the current upturn in world output and trade is still mostly to the profit of the developed economies while many developing countries continue to be locked in structural underdevelopment, stagnation and even regress ion.
The external debt crisis of the developing countries has intensified in magnitude and global impact and is being exacerbated by adverse exchange-rate fluctuations in the major currencies. In its wake has come the predictable social and political turmoil that has already erupted in violence in some countries. Financial flows for development, both official and private, have continued to contract, resulting in a net transfer of resources to the developed countries. Protectionism too, notwithstanding repeated commitments to reverse it, has worsened. Primary-commodity markets and prices, including those for oil and natural gas, have yet to recover fully from the long years of slump and disarray. True, the international economic scene is not one of unremitting gloom. Despite adversity, a number of developing countries have still managed to make the necessary painful adjustments and to post continuing growth. Provided there is strict adherence to the Punta del Este commitments, the Uruguay round offers the prospect of a more open and equitable international trading system. With the Common Fund for commodities now fully operational, there is hope of greater stability in commodity markets at prices remunerative to producers and fair to consumers. And even on the debt issue signs of encouraging flexibility can be noted in the position of the major donor countries, although thus far this benefits only a limited and specific group of countries. 
On the overall plane, however, it cannot be denied that the changing global economic setting still works largely against the basic interests of the developing countries. It is in the light of that reality that Indonesia welcomes the convening next year of a special session of the General Assembly devoted to the revitalization of the economic growth and development of the developing countries. The formulation of a new international development strategy for the 1990s will likewise provide an opportunity to focus our attention and efforts on effective ways to enhance international co-operation for development.
My Government further believes that the reactivation of the global North-South dialogue has become an urgent necessity. Such a dialogue should not be cast in terms of demands on the part of the developing countries or of mis-perceived charity on the part of the industrialised countries. Rather it should be based on the imperative of genuine interdependence and mutuality of interests. Genuine interdependence implies equality, equity and mutual interest, and should not become a euphemism for new relationships of dependency or, worse, for barely disguised neo-colonialism. Indonesia remains convinced that irrespective of individual interests, all countries share a common interest in seeking more open, viable and equitable multilateral trading and monetary systems, in achieving more stable commodity markets and in obtaining a comprehensive and durable solution to the debt crisis based on a development-oriented approach providing both debt reduction and adequate flows of new financial resources.
The threat of irreversible environmental destruction, through escalating pollution and hazardous wastes, depletion of the ozone layer and climatic change, desertification, deforestation and other causes, has now become a major global preoccupation. As an issue affecting the well-being and indeed the very survival of humanity as a whole, it is vital that this be addressed on the basis of equitably shaded responsibility among all nations and that it not become a new bone of contention between North and South. Neither should we attempt to make it an added factor of conditionality in the context of development assistance. This calls for effective multilateral co-operation, including the mobilization of additional financial resources in order to promote environmentally sound and sustainable development that would ensure continued economic and social progress without sacrificing our common future.
In the social field, a number of significant events have taken place during the past year. Perhaps the most visible is the ongoing war being waged against illicit narcotics trafficking and drug abuse, which continue to exact a heavy toll in terms of the destabilization of societies, resources wasted, and lives and futures lost. The international community, commonly threatened by this scourge, has united in more co-ordinated efforts to combat it. Based on the balanced approach called for by the recently concluded United Nations Convention against Illicit Traffic in narcotic Drugs and Psychotropic Substances, both consumption and production are now being targeted. The mechanisms and legal instruments already in place should now be fully utilized by Governments in order to eradicate this menace. I take this opportunity to reaffirm Indonesia's strong determination to contribute actively to that end.
During the past year a number of international conferences were held to seek solutions to the ongoing flow of refugees, focusing global attention on that issue. The most recent of these was the International Conference on Indo-Chinese Refugees, which yielded a Declaration and a Comprehensive Plan of Action, reflecting a new consensus and a political commitment to bring about a definitive and durable solution to the prolonged exodus. We believe the Comprehensive Plan of Action, comprising a comprehensive set of balanced and mutually reinforcing national and multilateral undertakings, will, if implemented in its totality by all concerned, ensure such a solution.
In the area of human rights, one more step has been taken towards ensuring respect for the inherent dignity and worth of the human person and towards extending particular care to society's most precious resource, its children. The draft Convention on the Rights of the Child has been approved by the Commission on Human Rights and is being submitted to the General Assembly for consideration and adoption. Indonesia, holding the interests of the child to be of primary concern, hopes that this legal instrument will receive the requisite support and will soon enter into force. A world summit for children, proposed to be held next year, would not only promote the expeditious ratification of the Convention but would also provide additional momentum for child survival, protection and development programmes, making the 1990s a true decade of hope.
As we approach the dawn of a new century the problems and challenges posed by a rapidly changing global setting cannot be underrated. But neither can we overlook the inherent opportunities and bright prospects. Hence, the need of the moment is to strengthen the forces and trends towards global concordance and conciliation and collectively to steer the world on a more peaceful and equitable course.
In facing this critical juncture in world developments the Non-Aligned Movement at its recent ninth summit in Belgrade has shown a keen awareness of the new realities and has evinced its preparedness to respond and to contribute creatively to the ongoing processes of change in a forward-looking and realistic manner, unburdened by prejudice or dogma. In doing so, the Movement has reasserted its historical responsibility and active role in the building of a more peaceful, secure, just and humane world. As President Suharto stated at the non-aligned summit earlier this month.
"Constantly guided by its basic principles and objectives, imbued with its unique sense of unity and common destiny and enriched by its experiences, the Non-Aligned Movement stands ready to engage in this process and to contribute its share in building a new world order based on abiding peace, freedom aid equitable progress for all". Towards this lofty goal Indonesia will remain unswervingly committed.
